Case 1:14-cv-01451-RGA Document 333 Filed 09/04/19 Page 1 of 2 PageID #: 15809




September 4, 2019

The Honorable Richard G. Andrews
J. Caleb Boggs Federal Building
844 North King Street, Room 6325
Wilmington, Delaware 19801



Via CM/ECF
                                                                                    Mary Bourke
Re:        Reckitt Benckiser Pharm. Inc., et al. v. Dr. Reddy’s Labs. S.A., et al., Partner
           C.A. No. 14-1451-RGA (consolidated)                                      Direct Dial: 302-252-4333
                                                                                    Direct Fax: 302-661-7733
                                                                                    E-mail: Mary.Bourke@wbd-us.com


           Dear Judge Andrews,

      The parties hereby jointly submit this status letter in response to the Court’s August 21,
2019 Order (D.I. 502, C.A. No. 13-1674-RGA).

           Plaintiffs’ Position

        The Federal Circuit’s opinion in the appeals in the above-captioned cases affirmed the
Court’s judgment in all aspects, except for “the court’s decision that claims 15–19 of the ’832
patent are invalid as obvious.” Opinion at 39. That portion of the Court’s decision was vacated by
the Federal Circuit. Id.

        The Federal Circuit did not, however, remand with instruction to vacate, or otherwise
require any action by the Court. Accordingly, there is no further action needed in these cases, and
they may be closed.

           Defendant DRL’s Position

       The Federal Circuit’s opinion in the appeal of the above-captioned case, Indivior Inc. v.
Dr. Reddy’s Labs., S.A., No. 17-2587 (Fed. Cir. July 12, 2019) (precedential), affirmed this Court’s
judgment that DRL does not infringe the asserted patents U.S. Patent Nos. 8,603,514 (“the ’514
patent”), 8,900,497 (“the ’497 patent”), and 8,017,150 (“the ’150 patent”), and that DRL failed to
prove that the ’514 and ’150 patents were invalid. The Federal Circuit vacated as moot the Court’s
decision holding claims 15-19 of the ’832 patent invalid as obvious. Judge Mayer dissented,
finding the ’497, ’514, and ’150 invalid as obvious.

           Plaintiffs did not seek rehearing, and the Federal Circuit’s mandate issued on August 19,
2019.

       DRL intends to seek attorneys’ fees and costs in this Court pursuant to 35 U.S.C. § 285
and Fed. R. Civ. P. 54(d). Pursuant to this Court’s Final Judgment (D.I. 315), DRL’s motion for


Womble Bond Dickinson (US) LLP is a member of Womble Bond Dickinson (International) Limited, which consists of independent and autonomous law firms
providing services in the US, the UK, and elsewhere around the world. Each Womble Bond Dickinson entity is a separate legal entity and is not responsible for the
acts or omissions of, nor can bind or obligate, another Womble Bond Dickinson entity. Womble Bond Dickinson (International) Limited does not practice law. Please
see www.womblebonddickinson.com/us/legal-notice for further details.
Case 1:14-cv-01451-RGA Document 333 Filed 09/04/19 Page 2 of 2 PageID #: 15810


September 4, 2019
Page 2



attorneys’ fees and costs is due “within thirty (30) days after final disposition of” the appeal, i.e.
September 18, 2019.




                                               Respectfully submitted,

                                               Womble Bond Dickinson (US) LLP



                                               Mary Bourke (#2365)
                                               Partner


cc:    Counsel of Record
